UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4597
SAMUEL LAMONTE EVANS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                      (CR-01-18, CR-01-105)

                      Submitted: January 23, 2002

                      Decided: February 8, 2002

   Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Paul A.
Weinman, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                      UNITED STATES v. EVANS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:
  Samuel Lamonte Evans appeals his convictions and sentence for
two counts of bank robbery in violation of 18 U.S.C.A. § 2113(a)
(West 2000). Finding no reversible error, we affirm.
   Evans raises only one issue on appeal, claiming that the district
court erred in denying his motion to suppress evidence of his confes-
sion to the first bank robbery, which was committed on December 21,
2000. While questioning Evans following the second robbery, which
occurred on January 12, 2000, Evans alleges that the officers prom-
ised him that he would not be charged with the December robbery if
he confessed to it. Evans claims that he finally confessed to the
December robbery based on his reasonable perception that he was act-
ing on a promise of immunity.
   The district court held a suppression hearing and heard testimony
from Evans and several of the officers involved in his interview. The
court denied the motion to suppress at the conclusion of the hearing,
finding no credible evidence that the officers indicated to Evans that
he would not be charged with the robbery or made any statements that
Evans could reasonably have interpreted as having that import.
Because such credibility determinations are generally unreviewable
on appeal, see United States v. Saunders, 886 F.2d 56, 60 (4th Cir.
1989), and Evans failed to show that the district court clearly erred
in its determination, we uphold the district court’s denial of Evans’
motion to suppress. See United States v. Johnson, 114 F.3d 435, 439
(4th Cir. 1997) (citing standard of review).
  Accordingly, we affirm Evans’ convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.
                                                         AFFIRMED